NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           FEB 26 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.   17-17239

              Plaintiff-Appellee,                D.C. Nos.
                                                 1:16-cv-00320-SOM-KJM
 v.                                              1:15-cr-00060-SOM-1

MARC SHIROMA,
                                                 MEMORANDUM*
              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Hawaii
                    Susan O. Mollway, District Judge, Presiding

                          Submitted February 11, 2019**
                               Honolulu, Hawaii

Before: TALLMAN, BYBEE, and N.R. SMITH, Circuit Judges.

      Marc Shiroma appeals from the district court’s denial of his 28 U.S.C.

§ 2255 motion to vacate his sentence. We have jurisdiction under 28 U.S.C.

§ 2253, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1.    Under United States v. Selfa, 918 F.2d 749, 751 (9th Cir. 1990), Shiroma’s

conviction for bank robbery pursuant to 18 U.S.C. § 2113(a) qualifies as a crime of

violence under the force clause of United States Sentencing Guidelines Manual

(U.S. Sentencing Comm’n 2016) (“U.S.S.G.”) § 4B1.2(a). We re-affirmed Selfa in

United States v. Gutierrez, 876 F.3d 1254, 1257 (9th Cir. 2017) (per curiam),

holding that Selfa was not abrogated or overruled by Johnson v. United States, 559

U.S. 133 (2010).

2.    Because it is clear from the record that the district court relied on U.S.S.G.

§ 4B1.2(a)’s force clause when it sentenced Shiroma, we do not address Shiroma’s

argument that the application of the career offender guidelines’ residual clause to

him violates due process. United States v. Watson, 881 F.3d 782, 784 (9th Cir.)

(per curiam), cert. denied, 139 S. Ct. 203 (2018) (“We need not address the

residual clause because we conclude that the relevant offense . . . is a crime of

violence under the force clause.”). Moreover, even if we were to reach it,

Shiroma’s due process argument is no different than the void for vagueness

argument he raised, but then abandoned during the proceeding below after it

became clear that his void for vagueness argument was precluded by Beckles v.

United States, 137 S. Ct. 886, 895 (2017). Shiroma cannot avoid the preclusive

effect of Beckles through artful drafting.


                                             2
AFFIRMED.




            3